Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dariela Almeda on 3/5/2021.
The application has been amended as follows: 
Claim 3: A system for anchoring a medical device to skin of a patient, comprising: 
	an elongate body having a body wall that at least partially defines a lumen extending between a distal base portion and a proximal base portion to receive a catheter therein; and 
	a subcutaneous anchor mechanism coupled to the elongate body at a location proximal from a distal tip of the elongate body, the subcutaneous anchor mechanism comprising an atraumatic loop, the atraumatic loop extending between the distal base portion and the proximal base portion, the atraumatic loop not having a free end; 	
	wherein the body wall includes a neck portion having a reduced diameter that extends to a should of an exterior of the elongate body;
	wherein the atraumatic loop is positionable between an unstressed configuration when the elongate body is retained in a subcutaneous layer and an 
	wherein in the unstressed configuration, the atraumatic loop extends outwardly from the lumen a greater distance than in the extended configuration.

Allowable Subject Matter
Claims 2-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DEANNA K HALL/Primary Examiner, Art Unit 3783